Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 1 of 31 PageID #: 485




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

MARIO DIBATTISTA, derivatively on  )
behalf of ADVANCE AUTO PARTS,      )
INC.,                              )
                                   )
           Plaintiff,              )
                                   )
      v.                           )                Civil Action No. 20-590-RGA
                                   )
THOMAS R. GRECO, THOMAS            )
OKRAY, JEFFREY C. SMITH, JOHN      )
F. BERGSTROM, BRAD W. BUSS,        )
JOHN F. FERRARO, ADRIANA           )
KARABOUTIS and EUGENE I. LEE, JR., )
                                   )
           Defendants,             )
                                   )
and                                )
                                   )
ADVANCE AUTO PARTS, INC.,          )
                                   )
           Nominal Defendant.      )

                           REPORT AND RECOMMENDATION

       Pending before the Court in this shareholder derivative action is the motion (“Motion”) of

Defendants Thomas R. Greco (“Greco”), Thomas Okray (“Okray”), Jeffrey C. Smith (“Smith”),

John F. Bergstrom (“Bergstrom”), Brad W. Buss (“Buss”), John F. Ferraro (“Ferraro”), Adriana

Karaboutis (“Karaboutis”), Eugene I. Lee, Jr. (“Lee”) and Nominal Defendant Advance Auto

Parts, Inc. (“AAP” or the “Company”) seeking to dismiss, pursuant to Federal Rules of Civil

procedure 12(b)(1), 12(b)(6) and 23.1, the operative Verified Shareholder Derivative Complaint

(“Complaint”) filed by Plaintiff Mario DiBattista derivatively on behalf of AAP. (D.I. 9) For

the reasons that follow, the Court recommends that the Motion be GRANTED-IN-PART and

DENIED-IN-PART.

I.     BACKGROUND

                                               1
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 2 of 31 PageID #: 486




       A.      The Parties

       Plaintiff is a citizen of Pennsylvania who has held AAP common stock since at least

2013. (D.I. 1 at ¶¶ 28, 208) 1 Plaintiff filed this suit derivatively on behalf of AAP. (Id. at ¶ 1)

       Nominal Defendant AAP is a public Delaware corporation headquartered in Raleigh,

North Carolina. (Id. at ¶ 29) It sells parts and equipment for domestic and imported automobiles

to both professional and “do-it-yourself” retail customers. (Id. at ¶ 11)

       All of the remaining named Defendants (the “Individual Defendants”) except for Okray

are currently involved with the management of AAP, in that they serve as members of AAP’s

Board of Directors (the “Board”) and, in the case of Greco, as a high-level officer at the

Company. (Id. at ¶ 39) Greco, a citizen of North Carolina, is a director of AAP and serves as

President and Chief Executive Officer (“CEO”) of the Company; he has been a member of

AAP’s Board since April 2016. (Id. at ¶¶ 7, 30, 103) Smith, a citizen of New York, joined the

Board in November 2015 and has served as Chairman of the Board since May 2016. (Id. at ¶¶

32, 106) Smith is also the Managing Member, CEO, and Chief Investment Officer of Starboard

Value LP (“Starboard”), a company that Smith co-founded in March 2011 and that is an investor

in AAP. (Id. at ¶¶ 7, 32) Bergstrom, a citizen of Wisconsin, has served as a Board member

since May 2008. (Id. at ¶ 33) Buss is a citizen of California, has served as a Board member

since March 2016 and has also been Chairman of the Board’s Audit Committee (the “Audit

Committee”) since 2016. (Id. at ¶¶ 34, 102) Ferraro, a Texas citizen, has served as a Board

member since February 2015; he previously served as AAP’s Lead Independent Director from

November 2015 through May 2016 and as a member of the Audit Committee in 2016 and 2017.




       1
             In the Complaint, certain paragraph numbers are used more than once (i.e.,
paragraph numbers 24 to 36). (D.I. 1)
                                                  2
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 3 of 31 PageID #: 487




(Id. at ¶ 35) Karaboutis is a citizen of Massachusetts; she has been a member of the Board since

February 2015 and a member of the Audit Committee since at least 2016. (Id. at ¶ 36) Lee, a

citizen of Florida, has been a member of the Board since November 2015. (Id. at ¶ 37) As for

Okray, he is a citizen of Illinois and he previously served as AAP’s Executive Vice President and

Chief Financial Officer from October 2016 through April 2018. (Id. at ¶ 31; see also id. at ¶

111)

       At the time Plaintiff filed his Complaint, AAP’s Board consisted of 11 directors. (Id. at ¶

29; D.I. 10 at 3) This group included seven of the eight Individual Defendants (Greco, Smith,

Bergstrom, Buss, Ferraro, Karaboutis and Lee, or the “seven Individual Defendants”), as well as

four others not named in the Complaint (Jeffrey Jones II, Sharon L. McCollam, Douglas A. Pertz

and Nigel Travis) (collectively the “Demand Board”). (D.I. 1 at ¶ 29; D.I. 10 at 3) As is noted

above, the seven Individual Defendants were all members of the Board as of Fall 2016 and

thereafter (i.e., at the time of certain relevant events, which are further discussed below).

       B.      Procedural History

       Plaintiff’s allegations in this case rely in part on allegations in a related securities case:

In re Advance Auto Parts, Inc. Sec. Litig., Civil Action No. 18-212-RGA (the “Securities

Action”). The Securities Action is a class action lawsuit, which was initiated in this Court on

February 6, 2018 against Greco, Okray and AAP. (Civil Action No. 18-212-RGA, D.I. 1) On

January 25, 2019, the plaintiff in that case filed an amended class action complaint against the

original defendants and two other defendants (Starboard and Smith), which alleged two Counts:

Count I for violations of Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5, and Count II for violations of Section 20(a) of the Exchange Act. (Civil

Action No. 18-212-RGA, D.I. 46 at ¶¶ 263-75) After the defendants in the Securities Action



                                                   3
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 4 of 31 PageID #: 488




filed motions to dismiss the complaint against them, (Civil Action No. 18-212-RGA, D.I. 56,

D.I. 57), on February 7, 2020, the District Court resolved those motions in a Memorandum

Opinion, (Civil Action No. 18-212-RGA, D.I. 73). In doing so, it granted-in-part and denied-in-

part Greco, Okray and AAP’s motion to dismiss, denying the motion as to portions of Count I

and Count II. (Civil Action No. 18-212-RGA, D.I. 73 at 18-19) The District Court granted

Starboard Value LP and Smith’s motion to dismiss in its entirety. (Civil Action No. 18-212-

RGA, D.I. 73 at 19) The Securities Action remains pending.

       Plaintiff filed the instant Complaint in this case on April 29, 2020. (D.I. 1) Prior to

doing so, Plaintiff did not make a demand on the Board to institute this action. Plaintiff asserts it

did not attempt demand because the effort would have been futile. (Id. at ¶ 210) The Complaint

alleges three counts against Defendants: Count I for breach of fiduciary duties (the duties of

loyalty, candor and good faith) against all Individual Defendants; Count II for unjust enrichment

against all Individual Defendants; and Count III against Defendants Greco and Okray for

contribution under both Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Section 21D

of the Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-4 (the “contribution

claim”). (Id. at ¶¶ 222-36)

       On July 24, 2020, Defendants filed the instant Motion. (D.I. 9) On August 17, 2020, the

Motion was referred to the Court for resolution by United States District Judge Richard G.

Andrews. (D.I 12) Briefing on the Motion was completed on October 21, 2020, (D.I. 17), and

the Court heard oral argument on the Motion via videoconference on January 13, 2021, (D.I. 30

(hereinafter “Tr.”)).

       C.      Factual Background




                                                  4
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 5 of 31 PageID #: 489




       Since 2008, AAP has invested heavily in sales efforts targeting professional installers,

motivated by “a series of major acquisitions.” (D.I. 1 at ¶ 11) One such investment involved

AAP’s October 2013 acquisition of General Parts International, Inc. (“GPI”), which was AAP’s

“highest profile addition to date[.]” (Id. at ¶¶ 12, 76-77) Following the acquisition of GPI,

AAP’s share prices rose “as much as 20%, reaching a then all time high.” (Id. at ¶ 83) However,

during 2014 and through most of 2015, AAP’s growth stalled, due largely to difficulties with

integrating GPI’s computer infrastructures with those of AAP. (Id. at ¶¶ 13-14) The Company’s

comparable store sales (“comp store sales”) and operating margins—its two most closely

watched metrics—stagnated and declined during this time. (Id. at ¶¶ 13, 85, 89)

       In line with a new plan to boost AAP’s earnings, in September 2015, Starboard acquired

a 3.7% stake in AAP; thereafter, Starboard: (1) installed Smith (its CEO) as Chairman of AAP’s

Board; (2) installed four additional new AAP Board members (including Lee, Buss and Greco);

and (3) arranged for Greco and Okay to become AAP executives. (Id. at ¶¶ 15-17, 96, 101-11)

After the new management team and new Board were in place at AAP, the Company released its

third quarter 2016 results; these results were “dismal” with “comp store sales of negative 1% and

operating income of just $217.6 million.” (Id. at ¶ 112) By November 2016, AAP’s stock had

“declined over 20%” from its price a year earlier when Starboard acquired a stake in the

Company. (Id. at ¶ 18)

       In that same month—November 2016—Defendants released a projection for 2017

performance to investors (the “FY17 Guidance”). (Id. at ¶ 125) This FY17 Guidance included a

projection of “comp store sale growth of 0% to 2%, and 15 to 35 basis points in margin

improvement” for the 2017 year. (Id. (emphasis omitted))




                                                 5
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 6 of 31 PageID #: 490




       The Complaint also includes allegations about a confidential witness referred to as “FE

8” that are relevant to what happened next. FE 8 is a former Senior Finance Executive at AAP,

who worked in the Company’s Raleigh office until mid-2017; in the Securities Action, FE 8

interviewed with the plaintiff’s counsel, and content from those interviews was included in the

operative complaint in that case (the “Securities Action Complaint”). (Civil Action No. 18-212-

RGA, D.I. 46 at ¶ 48) 2 The instant Complaint in this case, in turn, makes reference to certain of

these FE 8-related allegations that are found in the Securities Action Complaint.

       For example, the instant Complaint alleges that, according to FE 8, in early 2017 “it was

being acknowledged internally at the Company that earnings were a ‘disaster[.]’” (D.I. 1 at ¶ 28;

see also id. at ¶ 165) The Complaint alleges that “[a]t the time, according to FE 8, AAP had

missed [first quarter 2017’s] sales AOP [which stands for “Annual Operating Plan”] by $25-30

million, and was approximately $20 million behind plan for [second quarter 2017].” (Id. at ¶ 165

(certain emphasis in original, certain emphasis omitted)) “[A]ccording to th[e] . . . account

provided by FE 8,” the instant Complaint alleges, these “disaster[ous]” earnings “prompted a

Board meeting” held in or around March 2017 (the “Spring 2017 Board Meeting”). (Id. at ¶ 28;

see also id. at ¶¶ 165, 213) During that meeting, the Complaint alleges that “the Board

specifically asked defendants Greco and Okray if they wished to update the Company’s forecast”

and that “[Greco and Okray] declined, and no update was provided at that time or thereafter by

the Individual Defendants to the public, either with the Board’s approval or its conscious

disregard.” (Id. at ¶ 165 (emphasis omitted); see also id. at ¶ 28 (“[T]he Board specifically



       2
                The instant Complaint also alleges that FE 8 “personally prepared [Company]
sales forecasts[,]” as FE 8 was “a Senior Executive with forecasting responsibility” who was
“directly responsible for creating short- and long-term financial sales goals[.]” (D.I. 1 at ¶¶ 59,
139) The Complaint also asserts that FE 8 “personally participated in weekly [r]esults
[m]eetings with [D]efendants Greco and Okray[.]” (Id. at ¶ 155)
                                                  6
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 7 of 31 PageID #: 491




discussed with defendants Greco and Okray whether the company should issue revised, corrected

guidance, given [] disastrous internal projections [about 2017 revenue]. The Individual

Defendants however, ultimately did not issue revised guidance.”); id. at ¶¶ 34, 203, 213;

Securities Action, D.I. 46 at ¶ 152)

       The Complaint also alleges that from late 2016 up through mid-2017, AAP and/or its

employees made eight knowingly false or misleading statements about the Company and its

then-current and future financial picture. Plaintiff refers to these as the “Potentially Actionable

Statements.” (D.I. 10 at 4-6) These eight statements are:

               •   Okray’s statement in a November 14, 2016 conference call
                   with investors and analysts that “[f]or 2017, we will deliver
                   positive sales comp growth and a modest increase in operating
                   margin.”

               •   The Company’s February 21, 2017 press release stating that for
                   2017, AAP’s comparable store sales will grow between “0% to
                   2%” and adjusted operating income will “improve[]” by “15 to
                   35 basis points.”

               •   Okray’s statement in a February 21, 2017 conference call with
                   investors and analysts that the Company “expect[s] to deliver
                   comparable store sales in the range of 0% to 2% and store sales
                   in the range of 0% to 2% and an adjusted operating margin
                   increase between 15 points to 35 basis points for the year.”

               •   Greco’s statement during that same February 21, 2017
                   conference call that “we plan to accelerate sales growth to
                   above the industry average, and we’re going to close the
                   margin gap versus our competition.”

               •   Greco’s statement during a May 24, 2017 conference call with
                   investors and analysts “[t]hat [FY17 projection] stands as we
                   sit here today.”

               •   Greco’s statement during that same May 24, 2017 conference
                   call that “we remain confident with the progress we’re making
                   as we execute our plan and expect sales and customer
                   momentum to continue with more operating leverage as we
                   enter the back half of 2017.”

                                                  7
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 8 of 31 PageID #: 492




                •   Greco’s comment on the “soft patch” in sales compared to
                    prior quarters during that same May 24, 2017 conference call,
                    and [his] statement that “[e]verything we look at says this was
                    a blip, not a trend.”

                •   Okray’s statement during that same May 24, 2017 conference
                    call that “we’re not going to change guidance [i.e., projections]
                    in fiscal year ’17. We’re comfortable with the outlook for
                    [adjusted operating income] that we provided.”

(D.I. 1 at ¶¶ 33, 202 (certain alterations in original); see also id. at ¶ 190 (“[d]espite missing their

FY17 Guidance for the first quarter [of 2017], . . . the Individual Defendants continued to

mislead the market regarding the Company’s ability to meet its comp store sales and operating

margin targets for 2017”))

        During the second half of 2017, after experiencing disappointing second quarter results,

AAP made several public disclosures detailing various reasons for AAP’s lower-than-anticipated

performance for the first half of the year. (Id. at ¶¶ 30, 192-95) AAP also lowered its

projections for its FY17 Guidance, now projecting that comparable store sales for the year would

be “-3% to -1%[.]” (Id.) After making these disclosures, the Company saw its stock fall by

“over 20%, to close on August 15, 2017 at $87.08 per share[.]” (Id. at ¶¶ 31, 196 (emphasis

omitted))

        Additional relevant facts will be provided below in Section III.

II.     STANDARD OF REVIEW

        A.      Rule 23.1

        Generally, a corporation’s board of directors is tasked with the decision of whether to

initiate or pursue a lawsuit on behalf of the corporation. Del. Code tit. 8, § 141; In re Citigroup

Inc. S’holder Derivative Litig., 964 A.2d 106, 120 (Del. Ch. 2009). This responsibility flows

from the “‘cardinal precept’” of Delaware corporate law that “‘directors, rather than



                                                   8
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 9 of 31 PageID #: 493




shareholders, manage the business and affairs of the corporation.’” Citigroup, 964 A.2d at 120

(quoting Aronson v. Lewis, 473 A.2d 805, 811 (Del. 1984)).

       Pursuant to Federal Rule of Civil Procedure 23.1, in order for one or more shareholders

to maintain a derivative action on behalf of a corporation in federal court, a shareholder

plaintiff’s complaint must, inter alia, “state with particularity”: “(A) any effort by the plaintiff to

obtain the desired action from the directors or comparable authority and, if necessary, from the

shareholders or members; and (B) the reasons for not obtaining the action or not making the

effort.” Fed. R. Civ. P. 23.1(b)(3); see also Raul v. Rynd, 929 F. Supp. 2d 333, 340 (D. Del.

2013). In this way, Rule 23.1 imposes a requirement that “a shareholder plaintiff make a pre-suit

demand on the board of directors prior to filing a derivative suit on behalf of the company, or

provide a satisfactory explanation for why the plaintiff has not done so.” Raul, 929 F. Supp. 2d

at 340. The “demand requirement allows the corporate machinery to self-correct problems and

to safeguard against frivolous lawsuits.” Id.; see also Ryan v. Gifford, 918 A.2d 341, 352 (Del.

Ch. 2007).

       In assessing a motion to dismiss filed pursuant to Rule 23.1, a court considers the well-

pleaded allegations of the complaint, authentic exhibits attached thereto, documents incorporated

into the complaint by reference and judicially noticed facts; in doing so, it draws all reasonable

inferences in favor of the plaintiff. Raul, 929 F. Supp. 2d at 337 n.1; Resnik v. Woertz, 774 F.

Supp. 2d 614, 635 (D. Del. 2011). However, the court is not obligated to accept as true bald

assertions, unsupported conclusions and unwarranted inferences, or allegations that are self-

evidently false. In re Caterpillar Inc. Derivative Litig., Civil Action No. 12-1076-LPS-CJB,

2014 WL 2587479, at *7 (D. Del. June 10, 2014) (citing Raul, 929 F. Supp. 2d at 341).




                                                  9
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 10 of 31 PageID #: 494




       While Rule 23.1 sets out the pleading standard for derivative actions in federal court

(including the specificity of pleading required as to pre-suit demand), the substantive

requirements of demand are ultimately a matter of state law. King ex rel. Cephalon Inc. v.

Baldino, 409 F. App’x 535, 537 (3d Cir. 2010). In that regard, Delaware state law, which is

applicable here, instructs that when making a demand on the board of directors would clearly be

futile, the demand requirement may be excused. See Aronson, 473 A.2d at 814-15, overruled on

other grounds by Brehm v. Eisner, 746 A.2d 244 (Del. 2000). Successfully alleging that demand

is excused, however, is a “difficult feat under Delaware law.” Ryan, 918 A.2d at 352 n.23; see

also Richelson v. Yost, 738 F. Supp. 2d 589, 597 (E.D. Pa. 2010) (citing Ryan and explaining that

demand futility “is a very onerous standard for a plaintiff to meet”).

       As to allegations of demand futility, if what is at issue in the lawsuit is an actual decision

made by the board of directors of a company, then a court must determine whether, under the

particularized facts alleged, a reasonable doubt is created that: (1) the directors are disinterested

or independent; or (2) the challenged decision or transaction was otherwise the product of a valid

exercise of business judgment. Aronson, 473 A.2d at 814; In re J.P. Morgan Chase & Co.

S’holder Litig., 906 A.2d 808, 820 (Del. Ch. 2005) (explaining that demand is excused if either

prong of the Aronson test is satisfied). If, however, a plaintiff does not challenge a decision or

transaction made by the board of directors, and instead challenges the directors’ failure to do

something, then the test articulated in Rales v. Blasband, 634 A.2d 927 (Del. 1993) applies

instead. 1 634 A.2d at 934 & n.9; see also In re China Auto. Sys. Inc. Derivative Litig.,


       1
                The Rales Court explained that requiring demand even when a board has not
acted, such as in a circumstance where the board has “fail[ed] to oversee subordinates[,]” is
“consistent with the board’s managerial prerogatives because it permits the board to have the
opportunity to take action where it has not previously considered doing so.” Rales, 634 A.2d at
934 n.9.

                                                 10
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 11 of 31 PageID #: 495




CONSOLIDATED C.A. No. 7145-VCN, 2013 WL 4672059, at *5 (Del. Ch. Aug. 30, 2013).

Pursuant to the Rales test, a court must determine “whether or not the particularized factual

allegations of a derivative stockholder complaint create a reasonable doubt that, as of the time

the complaint is filed, the board of directors could have properly exercised its independent and

disinterested business judgment in responding to a demand.” Rales, 634 A.2d at 934; see also In

re China Auto. Sys., 2013 WL 4672059, at *5. One way that a plaintiff can make a showing of

demand futility, sufficient to satisfy Rales, is by pleading facts sufficient to demonstrate that at

least half of the Board would face a “substantial likelihood of personal liability” were they to

comply with a shareholder’s demand to pursue litigation. In re Intel Corp. Derivative Litig., 621

F. Supp. 2d 165, 170-71 (D. Del. 2009) (internal quotation marks and citation omitted).

       B.      Rule 12(b)(1)

       Pursuant to Rule 12(b)(1), the Court may dismiss a complaint for lack of subject matter

jurisdiction. Fed. R. Civ. P. 12(b)(1). Motions brought under Rule 12(b)(1) may present either a

facial or a factual challenge to the Court’s subject matter jurisdiction. Mortensen v. First Fed.

Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977); Enhanced Sec. Research, LLC v. Juniper

Networks, Inc., C.A. No. 09-871-JJF, 2010 WL 2898298, at *2 (D. Del. July 20, 2010). With

respect to a factual challenge, the Court may consider evidence outside the pleadings, including

affidavits, depositions, and testimony, in order to resolve factual issues bearing on jurisdiction.

Enhanced Sec. Research, 2010 WL 2898298, at *2 (citing Gotha v. United States, 115 F.3d 176,

179 (3d Cir. 1997)). Moreover, in reviewing such a challenge, the presumption of truthfulness

does not attach to the allegations of the complaint. Id. (citing Mortensen, 549 F.2d at 891). If

the motion presents a facial attack, the Court may only consider the allegations of the complaint,

and documents referenced therein, in the light most favorable to the plaintiff. Id. (citing Gould



                                                  11
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 12 of 31 PageID #: 496




Elecs., Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000)). Once the Court’s subject matter

jurisdiction is challenged, the plaintiff must bear the burden of persuasion and establish that

subject matter jurisdiction exists. St. Clair Intell. Prop. Consultants, Inc. v. Palm, Inc., Civil

Action No. 06-404-JJF-LPS, 2009 WL 1220546, at *3 (D. Del. May 4, 2009) (citing Kehr

Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406 (3d Cir. 1991)).

       C.      Rule 12(b)(6)

       When a Court considers a Rule 12(b)(6) motion, it accepts as true the well-pleaded

allegations of the complaint, drawing all reasonable inferences in favor of the plaintiff. See Raul,

929 F. Supp. 2d at 341. As with review of a Rule 23.1 motion, a court reviewing a Rule 12(b)(6)

motion is not obligated to accept as true bald assertions, unsupported conclusions and

unwarranted inferences, or allegations that are self-evidently false. Id.

III.   DISCUSSION

       With their Motion, Defendants make three arguments for dismissing the Complaint: (1)

the Complaint should be dismissed for lack of subject matter jurisdiction; (2) the Complaint

lacks particularized allegations showing that demand is excused; and (3) the Complaint fails to

state a claim upon which relief may be granted. (D.I. 10 at 6-29) The Court will take up these

arguments in turn, addressing the first two in substantive fashion and the third only briefly.

       A.      Subject Matter Jurisdiction/Rule 12(b)(1)

       Defendants first argument for dismissal is that the Complaint should be dismissed for

lack of subject matter jurisdiction, pursuant to Rule 12(b)(1). Here, Defendants’ argument takes

two different paths: one relating to Count III, which is premised on federal question jurisdiction,

and one relating to Counts I and II, which are premised on diversity jurisdiction.

               1.      Federal Question Jurisdiction/Count III



                                                  12
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 13 of 31 PageID #: 497




        As to the first issue, Defendants argue that Plaintiff’s contribution claim in Count III

against Greco and Okray—the only claim as to which federal question jurisdiction is asserted—

should be dismissed because that claim is not ripe. (D.I. 10 at 6-8) In Count III, Plaintiff notes

that AAP is a named defendant in the Securities Action, and asserts that “[i]f AAP is ultimately

found liable for violating the federal securities laws [in that case], the Company’s liabilities will

arise [due to] the acts or omissions of Greco and/or Okray” such that “[t]he Company is entitled

to receive contribution [or indemnification] from those Defendants in connection with the

Securities Action[.]” (D.I. 1 at ¶¶ 233, 236) The Court agrees with Defendants that this claim

fails for lack of subject matter jurisdiction.

        The existence of a case or controversy is a prerequisite to all federal actions. Peachlum v.

City of York, Pa., 333 F.3d 429, 433 (3d Cir. 2003); Angelo v. NVR, Inc., Civil Action No. 18-

523-RGA, 2019 WL 1150565, at *5 (D. Del. Mar. 12, 2019). Ripeness is a component of the

case or controversy requirement. Defendants’ challenge to the ripeness of Count III is a facial

challenge to subject matter jurisdiction. See Thompson v. Borough of Munhall, 44 F. App’x 582,

583 (3d Cir. 2002); Evanston Ins. Co. v. Layne Thomas Builders, Inc., 635 F. Supp. 2d 348, 352

(D. Del. 2009).

        The ripeness doctrine asks whether a party has brought an action prematurely; it counsels

abstention until such time when a dispute is sufficiently concrete to satisfy the constitutional and

prudential requirements of the doctrine. Peachlum, 333 F.3d at 433; Angelo, 2019 WL 1150565,

at *5. “A claim is not ripe for adjudication if it rests upon contingent future events that may not

occur as anticipated, or indeed may not occur at all.” Texas v. United States, 523 U.S. 296, 300

(1998) (internal quotation marks and citations omitted). And thus, when a claimed injury is

“‘contingent upon the outcome of a separate, pending lawsuit,’ courts generally ‘dismiss claims



                                                  13
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 14 of 31 PageID #: 498




as premature.’” Pall v. KPMG, LLP, Civ. No. 3:03CV00842(AWT), 2006 WL 2800064, at *3

(D. Conn. Sept. 29, 2006) (citations omitted).

        Here, Count III’s contribution claim is brought pursuant to Section 10(b) of the Exchange

Act, which provides for a “private right of action for contribution, and Section 21D of the

[PSLRA, which] . . . governs the application of any private right for contribution asserted

pursuant to the Exchange Act.” Lemon Bay Partners LLP v. Hammonds, C.A. No. 05-327 GMS,

2007 WL 1830899, at *4 (D. Del. June 26, 2007). Under Section 21D, Plaintiff only has a right

to contribution if “final judgment is entered” in the Securities Action against Greco, Okray and

AAP, and if the trier of fact “specifically determines that [those Defendants] knowingly

committed a violation of the securities laws.” 15 U.S.C. § 78u-4(f)(2)(A). Thus, because

Plaintiff is attempting to bring a contribution claim that is contingent upon a finding of liability

in the related Securities Action, the “injury (and availability of a contribution claim) depends

upon the results in the related action[], making the contribution claim not ripe.” Pall, 2006 WL

2800064, at *3 (concluding that a contribution claim brought pursuant to Section 21D should be

dismissed due to lack of ripeness); see also In re Brocade Commc’ns Sys., Inc. Derivative Litig.,

615 F. Supp. 2d 1018, 1048-49 (N.D. Cal. 2009) (same, where final judgment had not yet been

entered in the related case that formed the basis for the contribution claim). Underscoring this

reality is the fact that if there is a settlement in the Securities Action, contribution claims against

the settling parties would be barred. Pall, 2006 WL 2800064, at *3 (citing 15 U.S.C. § 78u-

4(f)(7)); see also (D.I. 10 at 7 n.5). 3



        3
                In arguing that his contribution claim should survive, Plaintiff cites mainly to
cases that are factually inapposite, because they involved claims for contribution or equitable
indemnity that were filed as crossclaims, counterclaims or third-party claims pursuant to Federal
Rules of Civil Procedure 13 and 14. (D.I. 15 at 29 (citing Hallam v. Gemini Ins. Co., CASE NO.
12-cv-2442-CAB (JLB), 2015 WL 11237479 (S.D. Cal. Apr. 8, 2015); Siebert v. Gene Sec.
                                                  14
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 15 of 31 PageID #: 499




       For this reason, the Court recommends that Count III be dismissed without prejudice due

to lack of subject matter jurisdiction.

               2.      Diversity Jurisdiction/Counts I and II

       Defendants also challenge Counts I and II on subject matter jurisdiction grounds. (D.I.

10 at 9-10) Plaintiff asserts that the Court has diversity jurisdiction over those counts.

       Here, Defendants’ argument has to do with the fact that AAP is a citizen of North

Carolina. Typically, because a derivative suit is asserted by a stockholder on behalf of a

corporation, the corporation would be aligned as a plaintiff in the suit, as the corporation “is the

real party in interest.” Koster v. (Am.) Lumbermens Mut. Cas. Co., 330 U.S. 518, 522-23 (1947);

see also Obstfeld v. Schwartz, 621 F. Supp. 2d 87, 93 (S.D.N.Y. 2008). If that were the case

here, it would defeat diversity jurisdiction, because Defendant Greco is also a citizen of North

Carolina. (D.I. 10 at 10; D.I. 1 at ¶ 30)

       However, the general rule about aligning the corporation as a plaintiff in a derivative case

is subject to a key exception. Where the corporation is antagonistic or adverse to the suit, the

ordinary presumption bursts, and then the corporation should instead be aligned as a defendant;

this is because in such a case, the plaintiff and the corporation are, in reality, on opposite sides of

the controversy. See Doctor v. Harrington, 196 U.S. 579, 587 (1905); Gabriel v. Preble, 396

F.3d 10, 14 (1st Cir. 2005). A corporation is deemed adverse to a derivative suit when,

regardless of the reason, the “corporation’s management opposes maintenance of the action.”

Gabriel, 396 F.3d at 14 (citing Smith v. Sperling, 354 U.S. 91, 96-97 (1957)). The Supreme



Network, Inc., Case No. 11-cv-01987-JST, 2013 WL 5645309 (N.D. Cal. Oct. 16, 2013); and
NuCal Foods, Inc. v. Quality Egg LLC, 918 F. Supp. 2d 1037 (E.D. Cal. 2013)) In other words,
those claims were filed, pursuant to federal rules, in the very same action “in which liability
[would] be determined.” Pall, 2006 WL 2800064, at *3.

                                                  15
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 16 of 31 PageID #: 500




Court of the United States has explained that a district court should “determine the issue of

antagonism on the face of the pleadings and by the nature of the controversy.” Smith, 354 U.S.

at 96.

         In their briefing, Defendants argued that AAP “has not received or refused a demand and

is therefore not antagonistic” to Plaintiff’s suit. (D.I. 10 at 10) But that lack-of-antagonism

argument is a pretty tough one to make here. AAP is run by its Board and by its CEO. Many of

its Board members and its CEO are Defendants in this action, and they are alleged to have failed

to act to prevent AAP from perpetrating a fraud on the public. Not surprisingly, these Individual

Defendants are fighting back hard against this suit; with the instant Motion, for example, they are

strongly denying that the record suggests they have done anything like what Plaintiff claims.

And AAP, which has appeared in this action and is represented by the same attorneys who are

defending the Individual Defendants, has joined in the instant Motion. (D.I. 9; Tr. at 31

(Defendants’ counsel acknowledging that AAP is “taking a position” against the merit of

Plaintiff’s claims))

         Such facts are surely sufficient to show that the corporation is adverse to Plaintiff. See

Gabriel, 396 F.3d at 15 (concluding that realigning a corporation as a defendant was appropriate,

where the plaintiff pleaded that she did not ask the defendant officers/board members to take

ameliorative action before filing suit because such a demand would be futile, and because the

board-of-director defendants “fought the suit tooth and nail”); see also Plunkett v. Poyner, No.

08-60953-CIV., 2009 WL 5176542, at *3 (S.D. Fla. Dec. 22, 2009) (“Based on the allegations

contained in the Complaint, the Court is satisfied that for purposes of deciding diversity

jurisdiction, the Company, alleged to be controlled by Defendants, is antagonistic to the interests

of Plaintiff and the other shareholders. The Complaint is replete with allegations of fraud and



                                                  16
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 17 of 31 PageID #: 501




malfeasance perpetrated by the Defendants based on their control over the Company and its

operations.”). Perhaps for this reason, by the time of oral argument, even Defendants’ counsel

was not seriously contending anymore that AAP was not “antagonistic” toward this suit. (Tr. at

32-33 (“[Defendants’ Counsel: ]I don’t think it would be an error to find that the Court has

diversity jurisdiction here.”)).

        AAP is thus properly aligned as a Defendant in this case. Therefore, the Court

recommends that Defendants’ Motion be denied to the extent it seeks dismissal of Counts I and

II for lack of subject matter jurisdiction. 4

        B.      Demand Futility

        Defendants next move to dismiss Plaintiff’s claims for failure to sufficiently plead

demand futility, pursuant to Rule 23.1. In addressing this issue, the Court will focus on the

breach of fiduciary duty claim in Count I, understanding that if the allegations are wanting as to

that Count, they will be wanting as to the other two. 5



        4
                Because the Court concludes that this Court retains diversity jurisdiction over
Counts I and II, it need not address Defendants’ argument that the Court should decline to
exercise jurisdiction over the entire case on the ground that the state law claims in Counts I and
II “substantially predominate” over the federal contribution claim in Count III. (See D.I. 10 at 8-
9; see also D.I. 15 at 28 n.28)
        5
                 With regard to Plaintiff’s unjust enrichment claim in Count II, that claim alleges
that the failure of “oversight claim articulated in Count I had a secondary consequence of
inflating the Company’s financial results, leading to unjust enrichment for the [Individual
Defendants] who were compensated based on” their breach of fiduciary duties. Hughes v.
Xiaoming Hu, C.A. No. 2019-0112-JTL, 2020 WL 1987029, at *17 (Del. Ch. Apr. 27, 2020); see
also (D.I. 1 at ¶¶ 226-30). Thus the “demand futility analysis for purposes of Count II [] treads
the same path as the demand futility analysis for Count I[,]” because to “evaluate a demand to
assert the claim posited in Count II, the Demand Board would have to investigate and then assert
litigation based on the breaches of the duty of oversight that are the subject of Count I.” Hughes,
2020 WL 1987029, at *18; see also Smith ex rel. Zion Oil & Gas, Inc. v. Carrillo, Civil Action
No. 18-1399-RGA, 2019 WL 6328033, at *8 (D. Del. Nov. 26, 2019); In re China Auto. Sys.,
2013 WL 4672059, at *5. Thus, if the allegations as to demand futility are insufficient as to
Count I, they will also be insufficient as to Count II.
                                                 17
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 18 of 31 PageID #: 502




       To start, the Court will set out the additional legal standards that apply to its demand

futility analysis. Then it will assess whether, pursuant to those standards, Plaintiff has

sufficiently pleaded demand futility with particularity.

               1.      Applicable Legal Standards

       To start, the Court concludes that the Rales test, not the test in Aronson, applies to this

case. Again, the Rales test asks “whether or not the particularized factual allegations of [the

Complaint] create a reasonable doubt that, as of the time the [Complaint was] filed, the board of

directors could have properly exercised its independent and disinterested business judgment in

responding to a demand.” Rales, 634 A.2d at 934.

       Relatedly, in the Court’s view, Plaintiff’s breach of fiduciary duty claim in Count I is a

so-called “Caremark claim”: a claim asserting that “‘[D]efendants are liable for damages that

arise from a failure to properly monitor or oversee employee misconduct or violations of law.’”

In re Chemed. Corp., S’holder Derivative Litig., Civil Action No. 13-1854-LPS-CJB

Consolidated Action, 2019 WL 3215852, at *10 (D. Del. Feb. 26, 2019) (quoting Melbourne

Mun. Firefighters’ Pension Tr. Fund v. Jacobs, C.A. No. 10872-VCMR, 2016 WL 4076369, at

*7 (Del. Ch. Aug. 1, 2016)); see also David B. Shaev Profit Sharing Acct. v. Armstrong, No.

Civ.A. 1449-N., 2006 WL 391931, at *4 (Del. Ch. Feb. 13, 2006) (describing a Caremark claim

as one involving allegations that “the directors failed to act when they otherwise should have

done so”); In re Caremark Int’l Inc. Derivative Litig., 698 A.2d 959 (Del. Ch. 1996); (D.I. 10 at




        With regard to the contribution claim in Count III, at least in Plaintiff’s view, the
allegations of demand futility regarding Counts I and II are applicable to Count III. (D.I. 15 at
17 n.15) Defendants disagree, (D.I. 17 at 14-15 & n.13), but the Court need not resolve that
dispute. Even assuming Plaintiff is correct, and Count III rises and falls with Counts I and II as
to the demand futility issue, in light of the Court’s conclusion below, Count III would also be
subject to dismissal on this additional ground.
                                                 18
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 19 of 31 PageID #: 503




14). To prevail on a Caremark claim, Plaintiff must demonstrate either that: (1) “the directors

utterly failed to implement any reporting or information system or controls”; or (2) “having

implemented such a system or controls, [the directors] consciously failed to monitor or oversee

its operations thus disabling themselves from being informed of risks or problems requiring their

attention.” Stone ex rel. AmSouth Bancorporation v. Ritter, 911 A.2d 362, 370 (Del. 2006).

Under the second formulation of a Caremark claim, the one at issue here, 6 a plaintiff can state a

valid claim by pleading: (1) that the directors knew or should have known that the corporation

was violating the law; (2) that the directors acted in bad faith by failing to prevent or remedy

those violations; and (3) that such failure resulted in damage to the corporation. Melbourne,

2016 WL 4076369, at *8. 7 Pressing this type of Caremark claim requires “a showing that the

directors knew they were not discharging their fiduciary obligations or that they demonstrated a

conscious disregard for their duties.” Intel, 621 F. Supp. 2d at 174 (emphasis in original);

Citigroup, 964 A.2d at 123. “The test is rooted in concepts of bad faith; indeed, a showing of

bad faith is a necessary condition to oversight liability.” Citigroup, 964 A.2d at 123 (emphasis

in original). Overall, this theory of liability has been said to be “‘possibly the most difficult

theory in corporation law upon which a plaintiff might hope to win a judgment.’” Horman v.

Abney, C.A. No. 12290-VCS, 2017 WL 242571, at *7 (Del. Ch. Jan. 19, 2017) (citation

omitted); see also Intel, 621 F. Supp. 2d at 174.


       6
               Plaintiff does not plead facts implicating the first Caremark prong. Indeed, the
Complaint “expressly acknowledges the existence of [B]oard-level monitoring and oversight
systems at [AAP].” Behrmann v. Brandt, Civil Action No. 19-772-RGA, 2020 WL 4432536, at
*12 (D. Del. July 31, 2020), report and recommendation adopted, 2020 WL 5752389 (D. Del.
Sep. 25, 2020); see also (D.I. 1 at ¶¶ 39-46, 220).
       7
              “[P]laintiffs often attempt to satisfy the elements of [this type of] a Caremark
claim by pleading that the board had knowledge of certain ‘red flags’ including corporate
misconduct and acted in bad faith by consciously disregarding its duty to address that
misconduct.” Melbourne, 2016 WL 4076369, at *8.
                                                    19
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 20 of 31 PageID #: 504




       In assessing the content of Plaintiff’s Complaint, as well as Plaintiff’s briefing and its

counsel’s statements at oral argument, it is clear to the Court that Count I should be analyzed

pursuant to Rales and should be considered a Caremark claim. This is because Count I is really

focused on what the majority of the Demand Board did not do and how they failed to prevent or

remedy violations of the law—not on actions taken by those persons. The gravamen of the claim

is that: (1) by the time of the Spring 2017 Board Meeting, the Company’s financial position

coming out of the first quarter of 2017 was a “‘disaster’”; (2) during the Spring 2017 Board

Meeting, six of the Individual Defendant directors discussed this topic with Greco and Okray and

“specifically asked” the two men if the Company should update its FY17 Guidance to account

for this; (3) thereafter, the Company did not update the FY17 Guidance; (4) instead, on a May

24, 2017 conference call with investors and analysts, Greco and Okray made certain of the

Potentially Actionable Statements, in which they expressed confidence in the FY17 Guidance,

even though they knew that it was inaccurate and that its projections for 2017 would not come to

pass; and (5) a majority of the Demand Board knowingly failed to do anything to stop Greco and

Okray from making those May 2017 statements, and failed to cause the Company to clear up

other Potentially Actionable Statements that Greco and Okray had made in the past. (D.I. 1 at ¶

28 (“[T]he Board specifically discussed with defendants Greco and Okray whether the company

should issue revised, corrected guidance given the disastrous internal projections. The Individual

Defendants however, ultimately did not issue revised guidance.”); id. at ¶ 165 (alleging that “no

update [about the Company’s poor financial prognosis for 2017] was provided at [the time of the

Spring 2017 Board Meeting] or thereafter by the Individual Defendants to the public”); id. at

¶ 213 (alleging that “despite the Board’s specific discussion as to whether updated guidance

should be issued to the public, no updated guidance was issued at that time or thereafter”); see



                                                 20
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 21 of 31 PageID #: 505




also D.I. 10 at 15-21; D.I. 15 at 18-25)); In re GoPro, Inc., CONSOLIDATED C.A. No. 2018-

0784-JRS, 2020 WL 2036602, at *10 (Del. Ch. Apr. 28, 2010) (“Even if the Board were told by

its management that the Company was not going to meet its revenue projections, and then did

nothing as management publicly stood by its market guidance, that factual predicate would

support a ‘classic’ Caremark claim[,] . . . not a claim against the Board for causing the Company

to make false disclosures.”). Indeed, at one point in Plaintiff’s briefing, Plaintiff confirmed that

his theory here was that “a majority of AAP’s directors at the time this Action was initiated face

a substantial likelihood of liability for their failure to affirmatively act[.]” (D.I. 15 at 19 (certain

emphasis omitted, certain emphasis added)) And though at other points in his briefing, Plaintiff

suggested that this might not be a Caremark claim, (D.I. 15 at 18-20), by the time of oral

argument, Plaintiff’s counsel was acknowledging “I think that the Court could call it a Caremark

claim[,]” (Tr. at 44; see also id. at 43-44 (Plaintiff’s counsel agreeing that the “gravamen” of its

allegations are that “the board knew that what [Okray and] Greco was saying was wrong . . . and

it just failed to do anything about that, it just let that happen, it didn’t do anything”))

        With the legal standard in Rales and the elements of a Caremark claim firmly in mind,

then, the Court turns to whether Plaintiff has sufficiently pleaded demand futility. 8




        8
                Defendants note that AAP’s corporate charter (a document not referenced in or
attached to the Complaint) expressly exculpates Board members from various forms of liability,
with only certain limited exceptions. (D.I. 10 at 12-13 (citing D.I. 11, ex. 5 at Art. VIII)) At
times our Court has declined to take into account the existence of such a charter in resolving
motions at the pleading stage. See, e.g., Cavi v. Evolving Sys., Inc., C.A. NO. 15-1211-
RGA/MPT, 2017 WL 658470, at *6 (D. Del. Feb. 17, 2017); Ad Hoc Comm. of Equity Holders
of Tectonic Network, Inc. v. Wolford, 554 F. Supp. 2d 538, 560-61 (D. Del. 2008). That said, the
Court is not sure why a court could not take judicial notice of such a document in that context.
Cf. In re Tangoe, Inc. S’holders Litig., C.A. No. 2017-0650-JRS, 2018 WL 6074435, at *12 &
n.79 (Del. Ch. Nov. 20, 2018). In any event, the Court need not resolve the issue here, as the
charter contains exceptions for, inter alia, breaches of the duty of loyalty, for acts or omissions
not taken in good faith and for intentional or knowing violations of the law. (D.I. 11, ex. 5 at
                                                   21
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 22 of 31 PageID #: 506




                 2.     Sufficiency of the Allegations

        The Court has carefully reviewed the Complaint’s allegations. In doing so, it concludes

that Plaintiff has not pleaded with particularity facts plausibly demonstrating that, at the time the

Complaint was filed, there is a reasonable doubt that a majority of the Demand Board 9 could

have properly exercised its independent and disinterested business judgment in responding to a

demand. Rales, 634 A.2d at 934. 10 The Court comes to this conclusion for two primary reasons,

set out below.

        The first reason has to do with what is (and is not) alleged about what the seven

Individual Defendants were told at the Spring 2017 Board Meeting regarding Company financial

projections or forecasts (hereafter, “projections”) for the remainder of 2017. Plaintiff’s argument

for denial of the Motion as to demand futility relies heavily on the suggestion that as of the




Art. VIII) All of these are at issue in Count I, and in light of the Court’s decision herein to
recommend dismissal of the Count, the charter issue is not determinative.
        9
                Of the 11 members of the Demand Board, four (Jones, McCollam, Pertz and
Travis) are not at issue here, as they are not Defendants in this suit and Plaintiff does not argue
their interestedness or lack of independence. (D.I. 10 at 13-14) The analysis then focuses on the
seven Individual Defendants.
        10
                 It is worth noting, in light of Plaintiff’s theory, that the first four of the Potentially
Actionable Statements were issued or made in November 2016 and February 2017, well before
the Spring 2017 Board Meeting. Because Plaintiff’s theory is that only in light of the events
occurring at the Spring 2017 Board Meeting should the seven individual Defendants have known
that the FY17 Guidance was faulty, Plaintiff cannot be asserting that these Defendants should
have stopped these November 2016 or February 2017 statements from occurring in the first
place. Plaintiff’s argument instead is that after the Spring 2017 Board Meeting, these Defendants
should have taken some action to publicly contradict or disavow these prior statements. (D.I. 10
at 17; Tr. at 39) Defendants assert that the seven Individual Defendants cannot be liable for this
failure to act, as “there is no obligation under the securities laws to update projections, even
when they will not be met.” (D.I. 10 at 17) However, the Court need not further address this
issue, in light of its decision herein (i.e., to the effect that Plaintiff has not sufficiently pleaded
that the Board knew or should have known that there was anything that needed correcting).


                                                    22
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 23 of 31 PageID #: 507




Spring 2017 Board Meeting, these Defendants knew that the previously-issued FY17 Guidance

was “unattainable” because that guidance “directly contradicted contemporaneous internal

forecasts” for the Company’s 2017 fiscal performance. (D.I. 1 at ¶ 2 (emphasis added)) As the

basis for this allegation, Plaintiff acknowledges that he is relying wholly on what is pleaded in

the Securities Action Complaint regarding FE 8 (who, according to that pleading, was either

present at the Spring 2017 Board Meeting or somehow knows what was said there). 11 (Tr. at 52-

53; see also Securities Action, D.I. 46 at ¶ 152 (“During the Board meeting, according to FE 8 . .

.”)) And in Plaintiff’s Complaint, he goes on to make these additional allegations about such

projections:

               (1) “[A]ccording to the [] confidential witness account provided by
                   FE 8, this prompted a Board meeting during which the Board
                   specifically discussed with [D]efendants Greco and Okray
                   whether the company should issue revised, corrected guidance
                   given the disastrous internal projections.” (D.I. 1 at ¶ 28
                   (emphasis added));

               (2) “FE 8 is the same confidential witness whose account included
                   the revelation of [the Spring 2017 Board Meeting, which was
                   held] due to the Company’s disastrous internal forecasts,
                   during which the topic of updating the Company’s FY17
                   [G]uidance was specifically raised by the Board and discussed
                   with [D]efendants Greco and Okray[.]” (Id. at ¶ 34 (emphasis
                   added));

               (3) “FE 8 is the same confidential witness whose account in the
                   Securities Complaint included the revelation of a Board
                   meeting held in the Spring of 2017, prompted by disastrous
                   internal forecasts, during which the topic of updating the
                   Company’s FY17 [G]uidance was specifically raised and



       11
                Defendants assert that it was de facto improper for Plaintiff to rely on FE 8’s
allegations, because FE 8 is a confidential witness and Plaintiff or his attorneys have never
spoken to FE 8. (D.I. 10 at 15-16; Tr. at 20) The Court doubts that is correct as a categorical
matter, (D.I. 15 at 21-22 (citing cases)), but in any event, it need not decide the issue. Even
taking into account Plaintiff’s allegations regarding FE 8 (which, in turn, are premised on the
allegations found in the Securities Action Complaint), Count I cannot survive.
                                                23
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 24 of 31 PageID #: 508




                   discussed by the Board with [D]efendants Greco and Okray.”
                   (Id. at ¶ 203 (emphasis added)); and

               (4) Alleging that demand is excused “in light of the allegations []
                   regarding a Board meeting held in or around March 2017,
                   prompted by disastrous internal forecasts, during which the
                   Board specifically discussed whether to issue corrected
                   guidance to the public, and then failed to do so.” (Id. at ¶ 213
                   (emphasis added))

       If Plaintiff had pleaded with particularity that a majority of the Demand Board were

presented with internal company projections (either at the Spring 2017 Board Meeting or

otherwise) showing that the Company would not accomplish the goals set out in its FY17

Guidance, but then sat by while Greco and Okray made public statements contradicting those

internal projections, Plaintiff’s claim might be viable. (See Tr. at 22-23) But the problem for

Plaintiff is that what he alleges about these projections is admittedly drawn only from the

Securities Action Complaint (and its allegations about FE 8). (Tr. at 52-53) Yet in the Securities

Action Complaint, it is never alleged that the seven Individual Defendants were presented with

these projections. (D.I.10 at 16-17; D.I. 17 at 7-8, 12; Tr. at 20-21, 49) Indeed, the allegation in

the Securities Action Complaint that relates to FE 8 and the Spring 2017 Board Meeting is as

follows:

               No later than mid-March 2017, FE 8 said the “shit hit the fan.”
               The financial situation coming out of 1Q17 was a “disaster,”
               prompting a Board meeting.[] At the time, according to FE 8,
               AAP had missed 1Q17’s sales AOP by $25-$30 million, and was
               approximately $20 million behind plan for 2Q17. FE 5’s territory
               alone—which included parts of Ohio, Pennsylvania and New
               York—was $20 million below AOP going into March 2017.
               During the Board meeting, according to FE 8, the Board
               specifically asked Greco and Okray if they wished to update the
               Company’s forecast. They declined.

(Securities Action, D.I. 46 at ¶ 152 (emphasis omitted); see also Defendants’ Hearing

Presentation, Slide 17) Nowhere in that paragraph is a specific allegation that the Board was


                                                 24
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 25 of 31 PageID #: 509




provided with projections showing that the Company would not hit the marks set by its FY17

Guidance. And so in light of this, the instant Complaint cannot be understood to allege that the

seven Individual Defendants were actually provided with such dismal projections, and then did

nothing while the Company publicly promoted much rosier ones. 12

       The Court now turns to the second reason prompting a recommendation of dismissal:

that absent any allegation that a majority of the Demand Board were presented with the above-

referenced negative 2017 projections, the Complaint does not sufficiently allege that these

Defendants knew the Potentially Actionable Statements were false. To be sure, the Complaint

does repeatedly assert that AAP’s first quarter 2017 financial results were a “‘disaster’” in that

the Company had missed its “sales AOP by $25-$30 million, and was approximately $20 million

behind plan for 2Q17.” (D.I. 1 at ¶ 165 (emphasis omitted)) But the Complaint never clearly

states that a majority of the Demand Board were actually provided with this information (during

the Spring 2017 Board Meeting or otherwise). 13




       12
                 At oral argument, Plaintiff’s counsel argued that, in light of the fact that FE 8 had
reported that AAP’s first quarter 2017 financial situation was a “disaster” and because FE 8 was
a senior AAP executive who personally prepared such forecasts, “the only reasonable inference
is that those forecasts were the subject of [the Spring 2017 B]oard [M]eeting” and that there is
“no reason to infer that the board meeting would have only dealt with the financial results from
the first quarter.” (Tr. at 57-58) But in the Court’s view, that argument elides the Plaintiff’s
responsibility to plead facts that excuse demand with particularity. (Id. at 50); see also Horman,
2017 WL 242571, at *12 (“Even reasonable inferences must logically flow from particularized
facts alleged by the plaintiff.”) (internal quotation marks and citation omitted). If after reading
Plaintiff’s allegations, the Court has no idea if the seven Individual Defendants were ever
provided with certain key information, how could the Court conclude that Plaintiff has pleaded
with particularity that they were?
       13
               Defendants’ counsel noted that since the Spring 2017 Board Meeting is alleged to
have occurred in or around March 2017, (D.I. 1 at ¶ 213), Plaintiff’s suggestion that the seven
Individual Defendants were told at that meeting that the Company was “$20 million behind plan”
for the second quarter does not make much sense. (Tr. at 74-75) As of March 2017, the second
quarter would not yet have even begun. (Id.)
                                                  25
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 26 of 31 PageID #: 510




       Plaintiff argues to the contrary. He asserts that the seven Individual Defendants were told

about this “$20 million behind plan” status in the relevant time frame. In support, he again relies

on the Complaint’s allegations regarding FE 8. (Tr. at 57-58) But again, those allegations are

premised on what is in the Securities Action Complaint, and that pleading does not assert that the

Individual Defendants were provided with this information. Instead, the Securities Action

Complaint alleges only that: “[a]t the time [of the Spring 2017 Board Meeting], according to FE

8, AAP had missed 1Q17’s sales AOP by $25-$30 million, and was approximately $20 million

behind plan for 2Q17.” (Securities Action, D.I. 46 at ¶ 152 (emphasis omitted)) If what Plaintiff

means to allege is that the seven Individual Defendants were told about these facts at the

meeting, then he needs to actually plead those facts with particularity. Cf. Kanter v. Barella, 489

F.3d 170, 175-76 (3d Cir. 2007) (noting that Rule 23.1’s requirement that facts be pleaded with

particularity is akin to pleading the “who, what, when, where, and how” of the events at issue)

(internal quotation marks and citation omitted); Lieblein v. Ersek, Civil Action No. 14-cv-00144-

MSK-KLM, 2017 WL 4337719, at *3 (D. Colo. Sept. 29, 2017) (same).

       Nevertheless, even if the Court were to assume that the seven Individual Defendants were

told this information at the Spring 2017 Board Meeting, there is another problem with the

Complaint’s allegations: the Complaint alleges almost nothing about what else actually

happened at that meeting. We know from the Complaint that “according to FE 8, the Board

specifically asked [] Greco and Okray if they wished to update the Company’s forecast” and

“[t]hey [i.e., Greco and Okray] declined[.]” (D.I. 1 at ¶ 165 (emphasis omitted)) But why did

they decline? Was it because they told the Board that the FY17 Guidance did not need any

updating, since AAP’s financial situation would very strongly rebound later in the year? Did

they present the Board with slides or briefing materials to that effect? Or was it because Greco



                                                26
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 27 of 31 PageID #: 511




and Okray said that while achieving the FY17 Guidance markers would be difficult, they thought

the Company would end 2017 just over the projected line? Was it due to some other reason?

The reader is left in the dark as to the answers to those questions. And yet those answers are

exactly what would shed light on the seven Individual Defendants’ mindset at the time—i.e.,

about whether they knew or consciously disregarded the reality that the Company would not

meet the projection set out in its FY17 Guidance. (Tr. at 59-60) Because they lack this detail,

Plaintiff’s allegations are not an example of pleading with particularity. Instead, they amount to

pleading with ambiguity. Cf. In re GoPro, 2020 WL 2036602, at *14 (concluding that plaintiffs

had not sufficiently pleaded a Caremark claim, where plaintiffs alleged that the demand board

allowed, ignored or encouraged numerous materially false and misleading statements by certain

officer defendants regarding the company’s 2016 revenue projections and its new drone product,

even though the complaint asserted that the demand board had been presented with slides

indicating that there were delays with the product that would cause “‘risk’” as to future revenue,

because, inter alia, “[n]othing about these slides supports a reasonable inference the Board knew

the Company would miss its guidance or consciously disregarded risk” and that “at best, [the

slides] show the Board was making a good faith effort to monitor [the company’s] business risk

as [the product’s] production continued” (emphasis omitted)). 14




       14
                Nor are there sufficient facts pleaded to allow the Court to infer that: (1) if the
seven Individual Defendants knew as of the Spring 2017 Board Meeting that the Company was
“approximately $20 million behind plan for 2Q17[,]” then (2) they had to know that the
Company could not meet its FY17 Guidance by year’s end. (Tr. at 34 (Plaintiff’s counsel
referring to this as a “critical allegation”); see also id. at 68-69 (Defendants’ counsel arguing that
an indication that AAP was “$20 million behind plan” for a quarter would not be particularly
insightful about AAP’s end-of-year 2017 prospects, in light of the fact that AAP has an annual
revenue of $8-9 billion))


                                                  27
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 28 of 31 PageID #: 512




       It is not as if it would have been impossible for Plaintiff to obtain some of the missing

key details. If FE 8 knew what was said at the Spring 2017 Board meeting, then Plaintiff’s

counsel could have at least made an attempt to interview him. Perhaps more promisingly,

Plaintiff could have made a books and records request pursuant to Section 220 of the Delaware

General Corporate Law, in order to find out more about what was discussed at the meeting or at

other 2017 AAP Board meetings. See In re Chemed Corp., 2019 WL 3215852, at *4, *14-16;

Freeman ex rel. Tesla, Inc. v. Musk, 324 F.R.D. 73, 82-83 (D. Del. 2018); see also (Tr. at 69-70).

But he did not do so here.




                                                28
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 29 of 31 PageID #: 513




       For these reasons, the demand futility allegations in the Complaint are insufficient as to

Counts I (and Counts II and III). 15 Therefore, the Court recommends that those Counts be

dismissed pursuant to Rule 23.1. 16



       15
                Although the Court here has analyzed these counts under a Caremark claim
rubric, the outcome would not be different if the claims were analyzed as false disclosure claims.
As to the false disclosure theory, “[w]henever directors communicate publicly or directly with
shareholders about the corporation’s affairs, with or without a request for shareholder action,
directors have a fiduciary duty to shareholders to exercise due care, good faith and loyalty.”
Malone v. Brincat, 722 A.2d 5, 10 (Del. 1998); see also In re GoPro, 2020 WL 2036602, at *10.
Thus, a board member will be held liable for breach of fiduciary duty if the he or she
intentionally misleads stockholders with regard to such communications. Malone, 722 A.2d at
14; see also In re GoPro, 2020 WL 2036602, at *10. Directors who knowingly make materially
misleading statements “may be considered to be interested for the purposes of demand.” In re
INFOUSA, Inc. S’holders Litig., 953 A.2d 963, 991 (Del. Ch. 2007); see also In re GoPro, 2020
WL 2036602, at *10. To plead a claim of false disclosure where there is no request for
stockholder action, “[P]laintiff must allege that the directors deliberately misinform[ed]
shareholders about the business of the corporation, either directly or by public statement.” Ellis
v. Gonzalez, C.A. No. 2017-0342-SG, 2018 WL 3360816, at *7 (Del. Ch. July 10, 2018)
(internal quotation marks and citation omitted).

        Here, there simply are not particularized allegations to support a false disclosure claim as
to a majority of the Demand Board. Only one member of the Demand Board (Greco) is alleged
to have personally made any of the Potentially Actionable Statements (he is alleged to have
made four of the eight statements). (D.I. 1 at ¶¶ 33, 202; D.I. 10 at 20, 22; D.I. 17 at 10-11; Tr.
at 19) Three of the other four statements are attributed to Okray, who is not a member of the
Demand Board. The last statement is a February 21, 2017 Company press release, which
predates the Spring 2017 Board Meeting; the Complaint contains no particularized allegation that
any of the seven Individual Directors had a hand in drafting or releasing that press release. And
in addition to the fact that Plaintiff does not plead that any of the Demand Board (other than
Greco) made these statements, Plaintiff also does not sufficiently allege facts suggesting that
those Defendants otherwise encouraged that the statements be made. See GoPro, 2020 WL
2036602, at *10-11 (noting, in alternatively assessing the claims therein as false disclosure
claims, that demand futility had not been sufficiently pleaded, due to the lack of “some
particularized facts that would show the board was actually affirmatively saying to management,
‘yes, keep telling the market that we’re going to meet our revenue guidance, notwithstanding
these production issues that we’re having’”) (certain internal quotation marks and citation
omitted).
       16
                Because Plaintiff has failed to sufficiently plead demand futility for the reasons
set out above, the Court need not reach Defendants’ alternative arguments as to why the counts
should be dismissed pursuant to Rule 12(b)(6). N.J. Bldg. Laborers Pension Fund v. Ball, Civil
Action No. 11-1153-LPS-SRF, 2014 WL 1018210, at *2 n.3 (D. Del. Mar. 13, 2014); Abrams v.
                                                29
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 30 of 31 PageID #: 514




IV.    CONCLUSION

       For the foregoing reasons, the Court recommends that the Motion be GRANTED-IN-

PART and DENIED-IN-PART. More specifically, the Court recommends that the Motion be

GRANTED in that: (1) Counts I-III should be dismissed for failure to sufficiently plead demand

futility, pursuant to Rule 23.1; and (2) Count III should also be dismissed for lack of subject

matter jurisdiction. The Court recommends that the Motion be DENIED to the extent it asserts

that Counts I and II should be dismissed for lack of subject matter jurisdiction. And it

recommends that the Motion be DENIED as MOOT in all other respects.

       Plaintiff sought the opportunity to amend its claims were they dismissed. (D.I. 15 at 30

n.30) Amendment would not be appropriate with regard to Count III at this stage, in light of the

subject matter jurisdiction issue discussed above. But as to Counts I and II, because it is not

clear to the Court that allowing the opportunity to amend would be a futile act, because this is the

first time the Court has found Plaintiff’s claims to be deficiently pleaded, and because leave to

amend should be given freely “when justice so requires[,]” Fed. R. Civ. P. 15(a)(2), the Court

also recommends that dismissal of the claims be without prejudice, and that, to the extent that the

District Court affirms the Court’s recommendation, Plaintiff be given leave to file a further

amended complaint addressing the deficiencies regarding Counts I and II within 14 days.

TriDiNetworks Ltd. v. Signify N. Am. Corp., Civil Action No. 19-1063-CFC-CJB, 2020 WL

2839224, at *5 (D. Del. June 1, 2020).

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.




Wainscott, Civil Action No. 1-297-RGA, 2012 WL 3614638, at *4 (D. Del. Aug. 21, 2012); see
also (D.I. 10 at 26-28).
                                                 30
Case 1:20-cv-00590-RGA Document 31 Filed 01/31/21 Page 31 of 31 PageID #: 515




Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions may result in the

loss of the right to de novo review in the district court. See Sincavage v. Barnhart, 171 F. App’x

924, 925 n.1 (3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

       The parties are directed to the Court’s Standing Order for Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court’s website,

located at http://www.ded.uscourts.gov.

Dated: January 31, 2021                               ___________________________________
                                                      Christopher J. Burke
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 31
